SMITH, J.,
Plaintiffs have filed the above-captioned action to have the court, among other things, declare that a recreational use tax imposed by defendant is invalid in that it was not properly adopted. A motion for a summary judgment has been filed by plaintiffs. A number of issues have been raised by the summary-judgment motion. The court will, however, address only one issue which will dispose of the motion.
The Act of September 22, 1961, P.L. 1594, as amended, 53 P.S. §65512, sets forth various requirements which townships of the second class must follow with regard to the meetings of the township supervisors. Among other requirements is the following: “Except as otherwise provided in this •act, an affirmative vote of a majority of the entire board of the supervisors shall be necessary in order to transact business.” In their request for admissions under Pa.R.C.P. 4014, plaintiffs made the following request for admission: “20. The Supervisors of McHenry Township never voted on the motion made and seconded to enact the proposed ordinance.” Defendant answered the request for admission number 20 by stating, the following: “20. Denied. Under the McHenry Township procedures for conducting a township meeting, a motion made and duly seconded is considered passed unanimously unless any of the supervisors call for a vote.”
It is apparent that the procedures of McHenry Township are not in conformity with 53 P.S. §65512. A majority of the supervisors did not affir*49matively vote in favor of the proposed recreational use tax. Thus, the ordinance was not approved and therefore is not effective.
ORDER
And now, this October 4, 1985, it is ordered and directed that plaintiffs’ motion for summary judgment is granted. The court hereby declares that the ordinance of McHenry Township entitled “An Ordinance Imposing a Recreational Use Tax Upon the Use of Camps and Seasonal Properties Within the Boundaries of McHenry Township and Providing for Appeal Procedures to Aggrieved Property Owners and Establishing Penalties for Violation of Such Ordinance” was not properly adopted pursuant to the law of Pennsylvania. Judgment is entered in favor of plaintiffs, Vance Miller, Charles S. Shipman and William Reynolds, and against McHenry Township.